OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22445 Pinnacle Capital Management Funds Trust (Exact name of registrant as specified in charter) 100 Limestone PlazaFayetteville, New York (Address of principal executive offices) (Zip code) Capital Services, Inc. 615 S. DupontHighway Dover, Delaware 19901 (Name and address of agent for service) With a copy to: Patricia M. Plavko Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Registrant's telephone number, including area code:(315) 234-9716 Date of fiscal year end:October 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pinnacle Capital Management Funds Trust By (Signature and Title)* /s/ Courtland Schroder Courtland Schroder, President Date August 27, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A 1789 GROWTH & INCOME FUND PROXY VOTING RECORD July 1, 2014 - June 30, 2015 Issuer Name Ticker CUSIP Meeting Date Meeting Type Ballot Issue Proposal Proponent Vote Cast For/Against Management TEVA PHARMACEUTICAL INDUSTRIES LTD. TEVA 7/30/2014 ANNUAL 1 TO APPOINT DIRECTORS TO SERVE UNTIL THE 2 MGMT ABSTAIN N/A 2 TO APPOINT STATUTORY INDEPENDENT DIRECTORS. MGMT ABSTAIN N/A 3A TO APPROVE THE ANNUAL CASH BONUS OBJECTIVES FOR THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER FOR 2 MGMT ABSTAIN N/A 3B TO APPROVE ANNUAL EQUITY AWARDS FOR THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER FOR EACH YEAR COMMENCING IN 2015. MGMT ABSTAIN N/A 4 TO APPROVE THE PURCHASE OF DIRECTORS' AND OFFICERS' LIABILITY INSURANCE WITH ANNUAL COVERAGE OF UP TO $600 MILLION. MGMT ABSTAIN N/A 5 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 MGMT ABSTAIN N/A DIRECTV DTV 25490A309 9/25/2014 SPECIAL 1 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 18, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG DIRECTV, A DELAWARE CORPORATION, AT&T INC., A DELAWARE CORPORATION, AND STEAM MERGER SUB LLC, A DELAWARE LIMITED LIABILITY COMPANY AND A WHOLLY OWNED SUBSIDIARY OF AT&T INC. MGMT FOR FOR 2 APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR DIRECTV'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. MGMT FOR FOR 3 ADJOURNMENTS OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. MGMT FOR FOR FEDEX CORPORATION FDX 31428X106 9/29/2014 ANNUAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS. SHAREHOLDER AGAINST FOR 5 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE-COUNTING. SHAREHOLDER AGAINST FOR 6 STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY. SHAREHOLDER AGAINST FOR 7 STOCKHOLDER PROPOSAL REGARDING TAX PAYMENTS ON RESTRICTED STOCK AWARDS ("EXECUTIVE PAY"). SHAREHOLDER AGAINST FOR 8 STOCKHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY. SHAREHOLDER AGAINST FOR PALL CORPORATION PLL 10/14/2014 ANNUAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR 2 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE PALL CORPORATION 2 MGMT FOR FOR 4 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR CACI INTERNATIONAL INC. CACI 11/20/2014 ANNUAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF THE ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2014. MGMT FOR FOR LORD ABBETT INVESTMENT TRUST LALDX 12/4/2014 SPECIAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR INTUIT INC. INTU 1/22/2015 ANNUAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR 2 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 7/31/2015. MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN. LORILLARD, INC. LO 1/28/2015 SPECIAL 1 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 15, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME, AMONG LORILLARD, INC., REYNOLDS AMERICAN INC. AND LANTERN ACQUISITION CO., PURSUANT TO WHICH LANTERN ACQUISITION CO. WILL BE MERGED WITH AND INTO LORILLARD, INC., AND LORILLARD, INC. WILL CONTINUE AS THE SURVIVING CORPORATION AND A WHOLLY OWNED SUBSIDIARY OF REYNOLDS AMERICAN INC. MGMT FOR FOR 2 PROPOSAL TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION PAYMENTS THAT WILL OR MAY BE PAID BY LORILLARD, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. MGMT FOR FOR 3 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING OF LORILLARD SHAREHOLDERS, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT. MGMT FOR FOR MYLAN INC. MYL 1/29/2015 SPECIAL 1 APPROVAL OF THE AMENDED AND RESTATED BUSINESS TRANSFER AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 4, 2014, BY AND AMONG MYLAN, INC. ("MYLAN"). NEW MOON B.V., MOON OF PAY INC., AND ABBOTT LABORATORIES (THE "BUSINESS TRANSFER AGREEMENT"). MGMT FOR FOR 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN MYLAN AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE BUSINESS TRANSFER AGREEMENT. MGMT FOR FOR 3 ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE BUSINESS TRANSFER AGREEMENT. MGMT FOR FOR ADOBE SYSTEMS INCORPORATED ADBE 00724F101 4/9/2015 ANNUAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR 2 APPROVAL OF THE AMENDMENT OF 2 MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 27, 2015. MGMT FOR FOR 4 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. MGMT FOR FOR GENERAL ELECTRIC COMPANY GE 4/22/2015 ANNUAL A ELECTION OF DIRECTORS. MGMT FOR FOR B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION. MGMT FOR FOR B2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2015. MGMT FOR FOR C1 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING. SHAREHOLDER AGAINST FOR C2 SHAREHOLDER PROPOSAL REGARDING WRITTEN CONSENT. SHAREHOLDER AGAINST FOR C3 SHAREHOLDER PROPOSAL REGARDING ONE DIRECTOR FROM RANKS OF RETIREES. SHAREHOLDER AGAINST FOR C4 SHAREHOLDER PROPOSAL REGARDING HOLY LAND PRINCIPLES. SHAREHOLDER AGAINST FOR C5 SHAREHOLDER PROPOSAL REGARDING LIMIT EQUITY VESTING UPON CHANGE IN CONTROL. SHAREHOLDER AGAINST FOR TEREX CORPORATION TEX 5/15/2015 ANNUAL 1 ELECTION OF DIRECTORS. MGMT FOR FOR 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015. MGMT FOR FOR 3 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR
